DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s amendment to the claims filed on 04/27/2022 in response to the Non-Final Rejection mailed on 12/27/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 5 is cancelled.
4.	Claims 1-4 and 6-10 are pending.
5.	Applicant’s remarks filed on 04/27/2022 in response to the Non-Final Rejection mailed on 12/27/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “about” is withdrawn in view of applicants’ amendment to the claims to remove said relative term.
Claim Rejections - 35 USC § 103
7.	The rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg et al. (US Patent Application Publication 2009/0118476 A1; cited on IDS filed on 05/17/2021) in view of GE Healthcare Bio-Sciences (MacroCap SP instructions, 2005; cited on IDS filed 05/17/2021) and Danielsson et al. (Journal of Immunological Methods, 1988; cited on IDS filed 05/17/2021) is withdrawn in view of applicants’ amendment to the claims to cancel claim 5.
8.	The rejection of claims 1-4 and 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burg et al. (US Patent Application Publication 2009/0118476 A1; cited on IDS filed on 05/17/2021) in view of GE Healthcare Bio-Sciences (MacroCap SP instructions, 2005; cited on IDS filed 05/17/2021) and Danielsson et al. (Journal of Immunological Methods, 1988; cited on IDS filed 05/17/2021) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims.
9.	As amended, claims 1-4 and 6-9 are drawn to a method for obtaining a protein, which comprises erythropoietin and a single poly(ethylene glycol) residue, comprising the following steps:  a) applying a solution comprising a mixture of erythropoietin and conjugates of erythropoietin and poly (ethylene glycol) with one or more poly (ethylene glycol) residues per erythropoietin molecule to a column comprising SP SephacrylTM S 500 HR chromatography material, to which a solution comprising 100 mM +/-10% potassium phosphate buffer and 120 mM +/- 10% sodium chloride has been applied, b) applying a wash solution comprising 100 mM +/-10% potassium phosphate buffer and 120 mM +/- 10% sodium chloride to the column and thereby recovering free poly (ethylene glycol), and proteins comprising two or more poly (ethylene glycol) residues, and c) applying a linear gradient of comprising 100 mM +/-10% potassium phosphate buffer and 120 mM +/- 10% sodium chloride to 1000 mM +/- 10% to the column and thereby recovering separately the protein, which comprises erythropoietin and a single poly (ethylene glycol) residue, and erythropoietin, whereby the protein comprising erythropoietin and a single poly (ethylene glycol) residue is recovered first.
	Claim 10 is drawn to a composition comprising a mixture of oligo-PEGylated erythropoietin, monoPEGylated erythropoietin, and non-PEGylated erythropoietin, wherein the composition comprises 12.1% oligo-PEGylated erythropoietin, 87.7% mono-PEGylated erythropoietin, and 0.2% non-PEGylated erythropoietin. 
10.	With respect to claim 1, Burg et al. teach a method for obtaining a protein, which comprises erythropoietin and a single poly(ethylene glycol) residue, comprising the steps of applying a solution comprising a mixture of erythropoietin and conjugates of erythropoietin and poly(ethylene glycol) with one or more poly(ethylene glycol) residues per erythropoietin molecule to a column, comprising SP SephacrylTM S 500 HR chromatography material (in the form of MacroCap SP), to which a solution has been applied [see paragraphs 0008, 0016, 0022, 0024, 0029, 0036, 0043].  Burg et al. teach a method wherein the solution is a 100 mM phosphate buffered solution with a pH value from pH 2.9 to 3.1 [see paragraph 0058].  Burg et al. also teaches applying a solution to the column to wash the column following applying a solution comprising the mixture above [see paragraph 0058].  Burg et al. discloses applying a solution with linearly increasing conductivity up to a final value of 500 mM sodium chloride and recovering mono-PEGylated erythropoietin [see paragraphs 0058-0059].  
	With respect to claim 2, Burg et al. teach a method wherein the solution is a solution with a pH value of from 2.9 to 3.1, which range is encompassed by the recited range of 2.5 to pH 3.5 [see paragraph 0058].
	With respect to claim 3, Burg et al. teach a method wherein the solution is a phosphate buffered solution with a pH value from pH 2.9 to 3.1 [see paragraph 0058].  
	With respect to claim 4, Burg et al. teach a method wherein the solution comprising a mixture of erythropoietin and conjugates of erythropoietin and poly(ethylene glycol) with one or more poly(ethylene glycol) residues per erythropoietin molecule is not adjusted to a conductivity of 21 mS/cm [see paragraph 0056].
	With respect to claim 6, Burg et al. teach a method wherein the solution is a solution with a pH value of from 2.9 to 3.1 [see paragraph 0058].
	With respect to claim 7, Burg et al. teach a method wherein the erythropoietin is human erythropoietin [see paragraph 0028].
	With respect to claim 8, Burg et al. teach a method wherein the human erythropoietin has the amino acid sequence of SEQ ID NO:  1 or SEQ ID NO:  2 [see paragraph 0028 and Appendix A].
	With respect to claim 9, Burg et al. teach a method wherein the single poly(ethylene glycol) residue has a molecular weight of from 20 kDa to 40 kDa [see paragraph 0029].
	With respect to claim 10, Burg et al. teach a composition comprising a mixture of oligo-PEGylated erythropoietin, mono-PEGylated erythropoietin, and non-PEGylated erythropoietin, wherein the composition comprises at least 80% mono-PEGylated erythropoietin [see paragraph 0043; Figure 1].
	However, Burg et al. does not teach the method of claim 1 of a solution with a conductivity value of 120 mM +/-10% sodium chloride and increasing conductivity up to a final value of 1000 mM +/-10%, whereby the protein comprising the erythropoietin and a single poly(ethylene glycol) residue is recovered first.
	GE Healthcare teaches the advantage of using a MacroCap SP column is that mono-PEGylated proteins can be separated to high purity most often in a single run [see p. 1, paragraph 1].  GE healthcare further teaches the washing of the unbound samples using the start buffer (equilibration buffer) [see p. 4, step 4].  GE Healthcare teaches the use of salt concentrations in the range of 0.01 M to 1.0 M [see p. 5, paragraph 1], and states after the initial run, it should be possible to identify the conductivity at which the target protein is eluted, and the altered gradient should start at a conductivity just below where the target protein elutes and extend until the target protein is eluted [see p. 6, bullet point 4].  Finally, GE Healthcare teaches that the PEGylated conjugates will always elute earlier than the native protein when using this column [see p. 5, paragraph 1], and that pI of proteins is altered by PEGylation and the charge is usually lower than for the non-PEGylated species [see p. 4, step 1].
Danielsson et al. teach a one-step purification method of monoclonal IgG antibodies using cation exchange chromatography wherein the column was equilibrated with buffer containing 20 mM sodium chloride [see p. 80, Column 2, paragraph 4].  Danielsson et al. further teach that the low concentration of salt was included in the starting buffer since precipitation occurred in some samples during dilution in the absence of salt [see p. 80, Column 2, paragraph 4].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by Burg et al. using a solution with a conductivity of 120 mM +/-10% sodium chloride as taught by GE Healthcare up to a value of 1000 mM +/-10%, and to recover the erythropoietin and a single poly(ethylene glycol) residue first  because Burg et al. teaches a method for obtaining a protein in the form of erythropoietin and a single poly(ethylene glycol) residue through cation exchange chromatography using a SP SephacrylTM S 500 HR chromatography material where a solution has been applied and a linear elution gradient has been applied, and GE Healthcare teaches the advantage of using the MacroCap SP column such that PEGylated proteins can be separated to high purity in a single step, the use of salt in ranges from low to high concentrations from 0.01 M to 1 M to be optimized based on where the target protein elutes, and PEGylated conjugates always elute earlier than the native protein.  Danielsson et al. teach the advantage of salt in the equilibration buffer of a one-step purification cation exchange procedure is a reduction in precipitation in the samples.  One of ordinary skill in the art would have had reasonable expectation of success and would have been motivated to modify the method of Burg et al. to include the teachings of GE Healthcare and Danielsson et al. to develop optimum salt concentrations for the equilibration buffer using the ranges taught by GE Healthcare and the advantage of salt in the equilibration buffer as taught by Danielsson et al.  It is routine for one of ordinary skill in the art to determine this value experimentally given the initial gradient range of 0.01 M to 1 M as taught by GE Healthcare.  Furthermore, it is the examiner's position that optimization of conductivity gradients in the elution of proteins from columns is a routine procedure for one of ordinary skill in the art and one would have desired to do so in order to maximize the amount of mono PEGylated erythropoietin (composition % recited in claim 10) eluted from the column.  Furthermore, one of ordinary skill in the art would desire to do so in order to adjust these conditions because minor differences in preparations that can vary based on differences in expression conditions, buffer formulations, and column quality as a result of human calculations and human error between different preparations.  Also, MPEP 2144.05.I states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art.
	RESPONSE TO REMARKS:  Beginning on p. 4 of applicants’ remarks, applicants in summary contend that one of ordinary skill in the art would not have had a reasonable expectation of success that a method of purifying pegylated erythropoietin, especially with specific pegylation such as a single PEG residue, would be effective using a column equilibrated with 100 mM potassium phosphate and 120 mM sodium chloride, washing said column with equilibration buffer and eluting with a linear gradient from 120 mM to 1000 mM as recited in the claims.
	This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  The examiner maintains that optimization of conductivity/salt gradients in the elution of proteins from columns is a routine procedure for one of ordinary skill in the art and one would have desired to do so in order to maximize the amount of pure protein/desired protein eluted from the column.  Also, one of ordinary skill in the art would desire to do so in order to adjust these conditions because minor differences in preparations that can vary based on differences in expression conditions, buffer formulations, and column quality as result of human calculations and human error between different preparations.  MPEP 2144.05.II.A states “[g]enerally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
	Beginning on p. 6 of applicants’ remarks, applicants contend that the examiner has provided no explanation for why one of ordinary skill in the art would have modified Burg to produce a composition as claimed in claim 10.  This argument is found to be not persuasive for the reasons of record and the reasons set forth below.  As stated in the rejection above, it is routine for one of ordinary skill in the art to determine this value experimentally given the initial gradient range of 0.01 M to 1 M as taught by GE Healthcare.  Furthermore, it is the examiner's position that optimization of conductivity gradients in the elution of proteins from columns is a routine procedure for one of ordinary skill in the art and one would have desired to do so in order to maximize the amount of mono PEGylated erythropoietin (composition % recited in claim 10) eluted from the column.  Furthermore, one of ordinary skill in the art would desire to do so in order to adjust these conditions because minor differences in preparations that can vary based on differences in expression conditions, buffer formulations, and column quality as a result of human calculations and human error between different preparations.  Additionally, MPEP 2144.05 states that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Double Patenting
11.	The nonstatutory double patenting rejection of claim 5 over claims 1-9 of U.S. Patent No. 10,273,277 B2 is withdrawn in view of applicants’ amendment to the claims to cancel claim 5.
12.	The nonstatutory double patenting rejection of claims 1-4 and 6-9 over claims 1-9 of U.S. Patent No. 10,273,277 is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 12/27/2021.
	RESPONSE TO REMARKS:  Beginning on p. 7 of applicants’ remarks, applicants in summary contend that the rejection be held in abeyance until the present application is otherwise in condition for an allowance.  Accordingly, the rejection is maintained for the reasons of record.
Conclusion
12.	Status of the claims:
	Claims 1-4 and 6-10 are pending.
	Claims 1-4 and 6-10 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

BLAST alignment of SEQ ID NOs:  1 and 2 with Burg et al.


    PNG
    media_image1.png
    647
    663
    media_image1.png
    Greyscale